DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 56-70 are pending.

Election/Restrictions
Applicants' election without traverse of (1) an antibody comprising an HCVR/LCVR of SEQ ID NO: 38 and 41 as the species of antibody, and (2) small cell lung cancer as the species of cancer, in the reply filed on 6/2/21 is acknowledged. No prior art has been identified that reads on the elected species of antibody, or cancer, and therefore the election of species requirements are hereby withdrawn, and the non-elected species are hereby rejoined and fully considered for patentability.
Claims 56-70 are under consideration, as they read upon the elected species.

Claim Objections
Claims 56-70 are objected to because of the following informalities:
In each of independent claims 56 and 58, the acronym "TMEFF1" should be accompanied by the full terminology the first time it is recited; e.g., "anti-TMEFF1 (transmembrane protein with EGF-like and two-follistatin domains 1)". See ¶ 3 of the specification.
In claim 65, line 2, "thereof of," should be "thereof,".
In claim 69, line 1, the acronym "PARP" should be accompanied by the full terminology, e.g., "poly ADP-ribose polymerase (PARP) inhibitor".
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
Claims 58 and 61 are directed to anti-TMEFF1 antibodies, which are antibodies that bind to the protein TMEFF1, or "transmembrane protein with EGF-like and two-follistatin-like domains 1", which the specification teaches is a transmembrane glycoprotein belonging to the tomoregulin family", which in its extracellular portion has two follistatin domains and one EGF domain (¶ 3 of the published application). The specification further teaches that TMEFF1 has been found in the prior art to be expressed in "certain cancer cell lines including brain cancer, prostate cancer, breast cancer, small cell lung cancer, nonsmall lung cancer, pancreatic cancer, hepatoma, and leukemia cell lines" (¶ 4), and further provides evidence supporting this expression (Example 1). The specification further teaches that antibody conjugates comprising an anti-TMEFF1 antibody and a cytotoxic drug can be used to deliver the drug to a tumor cell expressing TMEFF1 (e.g., ¶ 5, 7, 44).
The anti-TMEFF1 antibodies of independent claim 56 (not included in this rejection) are limited to those comprising heavy and light chain variable regions comprising complementarity-determining regions (CDR) domains defined by sequence. These sequences are from one of four different clones, 30C10, M10, 31B7 or 36H6, as set forth in Table 6, starting on page 97 of the specification. Because the CDRs are the portion of an antibody that determine its specificity, the claims comply with the 
Claim 58 is an independent claim that is similar to claim 57 in that it recites antibodies defined by the same heavy and light chain variable regions, but claim 58 is much broader in scope in two respects. First, the antibodies of claim 58 are directed to those having a defined heavy "and/or" light chain, with the use of "or" meaning that the claim encompasses antibodies in which only a single chain (heavy or light) is defined by sequence, while the other chain can comprise any corresponding light or heavy chain sequence. Furthermore, claim 58 also encompass variants with changes in up to 10% of the defined heavy or light chain variable region sequence; e.g., variants "having at least 90%" identity to SEQ ID NO: 38 or 41. SEQ ID NO: 38 is a sequence of 123 amino acids, which means that the variants include those with up to 12 amino acid changes anywhere in the sequence, including those with all 12 changes in a single CDR. The CDR3 of SEQ ID NO: 38 is SEQ ID NO: 40, which is 14 amino acids in length. Thus, the claim encompasses variants in which the HCDR3 of the antibody (e.g., SEQ ID NO: 40) is almost completely replaced with an unrelated amino acid sequence. The working examples in the specification teach "32 antibodies with unique CDR3 variable regions" (¶ 386). However, while the specification provides the sequences of the CDRs of these antibodies in Table 6, there is no description at to which one or more amino acids can be changed in one or more the particular CDR sequences and still retain binding to TMEFF1. Likewise, there is no description of alternative heavy or light chain sequences that can be paired with the recited heavy or light chain sequences in order to form an antibody that retains binding to TMEFF1. Thus, the specification fails to describe the structures of those antibodies encompassed by claim 58 that are defined only by a single heavy or light chain sequence, or those that include changes to the CDRs of the recited heavy and light chain sequences. 



MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163: 
“[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal 

However, claiming by function does not necessarily satisfy the requirement:
“[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). 

Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Thus, the specification fails to disclose other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. Vas-Cath Inc. v. Mazurka, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg. 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg. 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-TMEFF1 antibodies having the required functionality, and therefore conception is not Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for t broad class. The specification provided only the bovine sequence.
Therefore, only
(1) an anti-TMEFF1 antibody, or antigen-binding portion thereof, of claim 58 comprising a heavy and light chain sequence pair of SEQ ID NO: 38/41; 124/128; 17/21, or 43/47, and
(2) an anti-TMEFF1 antibody, or antigen-binding portion thereof, of claim 61, comprising a heavy and light chain variable region pair having the CDR sequences recited in parent claim 56, 
but not the full scope of the claims meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Notes on Patentability
No prior art has been identified that teaches or suggests an anti-TMEFF1 antibody, or antigen-binding portion thereof, comprising the specific CDR sequences recited in independent claims 56 or 58.
The specification includes working examples that provide evidence that TMEFF1 is expressed in cell lines derived from small cell lung cancer (SCLC), embryonal carcinoma, triple negative breast cancer (TNBC) and ovarian cancer (Example 1, Table 1). The working examples further provides evidence that antibodies of the invention, including three recited in the instant claims, when conjugated to an anti-cancer drug vcMMAE, are capable of killing cancer cell lines expressing TMEFF1, including cell lines 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646